COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 TEXAS DEPARTMENT OF
 TRANSPORTATION A/K/A TXDOT,                    §              No. 08-15-00045-CV

                       Appellant,               §                   Appeal from

 v.                                             §               448th District Court

 MARTINA JACKSON, INDIVIDUALLY                  §            of El Paso County, Texas
 AND ON BEHALF OF HER HUSBAND,
 KEITH JACKSON, DECEASED, AND                   §                (TC # 2009-4329)
 CARLY ROSE JACKSON, AND
 LARA MARIE JACKSON,                            §

                       Appellees.               §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment in

favor of Appellant. We further order that the Appellant recover from Appellees all costs, for

which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF FEBRUARY, 2017.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating